Case 1:19-cv-01949-ARR-S.]B Document 1 Filed 04/04/19 Page 1 of 5 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DlSTRICT ()F NEW YORK
_____________________________________________________________ X
U.S.W.U. LOCAL 74 WELFARE FUND,
by its Trustees SAL ALLADEEN and ED
CLEVENGER,
l9-cv
Plaintiff,
COl\/lPLAINT
-against-

UNIONFIELD CEMETERY of
CONGREGATION RODEPH SHOLOM,

Defendant.

____________________________________________________________ X

Plaintit`f U.S.W.U. LOCAL 74 WELFARE FUND, by its Trustees SAL ALLADEEN
and ED CLEVENGER, by its attorneys, O’DWYER & BERNSTIEN, LLP, complaining of
defendant, allege the following:

NATURE OF ACTION

l. This is an action arising under the Employee Retirement Income Security Act
of 1974 (“ERISA”); 29 U.S.C. §1001, et seq., and the Labor Management Relations Action
of 1974 (“LMRA”), 29 U.S.C. §152 et seq., to compel defendant to comply With an audit of
its benefit contributions and to make any and all benefit fund contributions found due and
owing in accordance With the applicable laW, trust agreements, and the collective bargaining
agreement and to compel payment of other assessments imposed by the Funds as to Which
defendant is delinquent

IURISDICTION
2. Jurisdiction over this cause of action is conferred upon this Court by Sections

502(3)(3), 502(¢), and 502@ OfERlsA, 29 U.s.c. sections 1132(3) (3), (e), and (n.
1

 

Case 1:19-cv-01949-ARR-S.]B Document 1 Filed 04/04/19 Page 2 of 5 Page|D #: 2

MIE

3. Venue is proper in this district pursuant to ERISA Section 502(e)(l), 29

U.S.C. §1 132(e)(l), in that the Plan is administered in the Eastern District.
P_AR_llE_S

4. At all times relevant herein the U.S.W.U. LOCAL 74 WELFARE FUND
(“WELFARE FUND”), Was a jointly trusteed employee benefit plan Within the meaning of
Sections (3)(1), (2), and (3) of ERISA and §502(d)(l) of ERISA, 29 U.S.C. Sections
1002(1), (2), (3) and 1132(d)(l). Sal Alladeen and Gerald Haas are Trustees of the
WELFARE FUND and appear in their representative capacities

5. At all times relevant herein, the WELFARE FUND had its principal place of
business at 36-36 ?>3“l Street, Long Island City, NeW Yorl< 11106.

6. Upon information and belief, defendant UNIONFIELD CEl\/[ETERY OF
CONGREGATlON RODEPH SI-IOLOM (“UNIONFIELD CEMETERY”) Was a cemetery
operating in Queens, NeW York, With offices located at 8211 Cypress Avenue, RidgeWood,
Nevv York 11385.

7. Upon information and belief, at all relevant times herein, defendant
UNIONFIELD CEMETERY vvas an employer in an industry affecting commerce Within the
meaning ofERISA Sections (3)(5), (l l), and (12), 29 U.S.C. §§1002 (5), (l l), and (12).

8. At relevant times herein, USWU Local 74 Was the collective bargaining
representative of certain employees of UNIONFIELD CEMETERY, including but not

limited to gravediggers, groundskeepers, and mechanics.

 

Case 1:19-cv-01949-ARR-S.]B Document 1 Filed 04/04/19 Page 3 of 5 Page|D #: 3

9. At all relevant times herein, Local 74 and UNIONFIELD CEN[ETERY Were
parties to collective bargaining agreements and extensions thereof establishing terms and
conditions of employment of bargaining unit employees of UNIONFIELD CEl\/[ETERY.

10. At all relevant times herein, said collective bargaining agreements and
extensions thereof provided that covered employees of UNIONFIELD CEl\/lETERY vvould
be eligible to receive medical, hospital and related benefits from the WELFARE FUND and
that UNIONFIELD CEMETERY Was required to make contributions to the WELFARE
FUND on behalf of covered employees in such amounts as specified in those agreements

11. At all relevant times herein there Were in force and effect a Declaration of
Trust of the WELFARE FUND and a Delinquent Contribution Collection Policy, among
other documents, vvith vvhich defendant Was required to comply.

l2. At all relevant times herein there were in force and effect Trustee resolutions
of the WELFARE FUND With Which defendant Was required to comply by virtue of the
Declaration of Trust of the WELFARE FUND, among other documents and applicable laW.

COUNT 1

13. Plaintiff repeats the allegations of the preceding paragraphs of the complaint
as if set forth in full hereat.

14. ln or about December, 2018 auditors acting on behalf of the WELFARE
FUND conducted a payroll compliance audit With respect to UNIONFIELD CEMETERY’S
obligation to make full and complete contributions on behalf of covered employees for the
period January l, 2016 to December 31, 2017.

15. On or about December 28, 2018, the WELFARE FUND’s auditors issued its

payroll compliance revievv, finding that UNIONFIELD CEl\/]ETERY underpaid
3

 

Case 1:19-cv-01949-ARR-S.]B Document 1 Filed 04/04/19 Page 4 of 5 Page|D #: 4

contributions on behalf of covered employees for the period lanuary 1, 2013 through
December 31, 2017 in'the sum of $15,711.20, inclusive of interest through November 30,
2018.

16. Said audit and audit findings Were forwarded by UNIONFIELD CEl\/[ETERY
on or about January 18, 2019.

17. UNIONFIELD CEMETERY has failed and/or refused to remit the
underpayment findings despite due demand therefor.

18. Upon information and belief, UNIONFIELD CEl\/[ETERY Will not pay the
underpayment findings, full interest, and ERSIA damages Without being compelled to do so.

19. UNIIONFIELD CEMETERY’s failure to make full and complete
contributions to the WELFARE FUND, as assessed, violates ERISA, including but not
limited to Sections 502 and 515, 29 U.S.C. §§1132 and 1145.

20. By reason of the foregoing, UNIONFIELD CEMETERY is liable to the
WELFARE FUND in the amount of $15,711.20, together With additional interest from
November 30, 2018 forward, liquidated damages, attorneys’ fees and costs, all as provided in
ERISA Section 502, 29 U.S.C. §1132.

WHEREFORE, the WELFARE FUND demands judgment against UNIONFIELD
CEMETERY as folloWs:

(a) awarding the WELFARE FUND the sum of $15,711.20, together With additional
interest from November 30, 2018 until the payment is made;

(b) granting the WELFARE FUND reasonable attorneys’ fees, costs and expenses of
this action, interest on principal from date due until paid, and liquidated damages of 20% per

year, as provided for and required pursuant to §502(g)(2) of ERISA, 29 U.S.C. §1132(g); and
4

 

Case 1:19-cv-01949-ARR-S.]B Document 1 Filed 04/04/19 Page 5 of 5 Page|D #: 5

Dated:

(c) such other and different relief as this Court deems just and proper.

NeW York, Nevv York

April 4, 2019

Yours, etc.,

   
  

O’DWYER & BE

    

GARY SI RMAN (GS9287)
ZACH HARKIN

Attorneys for Plaintiff

52 Duane Street, 5th Floor

Nevv York, New York 10007
(212) 571-7100

 

